Citation Nr: 1523777	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-19 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for glaucoma/loss of visual acuity.

2.  Entitlement to service connection for sleep apnea/insomnia.

3.  Entitlement to service connection for a variously diagnosed psychiatric disability.

4.  Entitlement to service connection for a disability manifested by memory loss.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Whether new and material evidence has been received to reopen a claim of service connection for postoperative pituitary tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1974 to September 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) including: in April 2012, that denied service connection for depression, stress, and anxiety, glaucoma, sleep apnea, and postoperative pituitary tumor; in June 2012,  that denied service connection for hearing loss; and in December 2012, that denied service connection for a disability manifested by memory loss.  

Based on her contentions, the Veteran's claim of service connection for a psychiatric disability has been adjudicated as limited to the psychiatric entities of depression, stress, and anxiety.  However, as a claim of service connection for a particular psychiatric diagnosis encompass all psychiatric disabilities shown, however diagnosed, the issue has been expanded and recharacterized as stated on the previous page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

In her June 2014 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  In April 2015, she was notified that such a Central Office hearing was scheduled in June 2015.  In April 2015 correspondence, she withdrew the Central Office hearing request, and requested instead a videoconference hearing before the Board from the RO.  Because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing (or a Travel Board hearing in the alternative if she so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

